

115 HR 1184 IH: Family Telephone Connection Protection Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1184IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Rush (for himself, Mr. Butterfield, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to require the Federal Communications Commission to
			 prescribe rules regulating inmate telephone and video service rates, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Family Telephone Connection Protection Act of 2017. 2.FindingsThe Congress finds the following:
 (1)It is the policy of the United States to ensure that all Americans are afforded just and reasonable communications services, including those families that pay rates for inmate telephone and video service.
 (2)Telephone and video calls are the primary methods by which individuals correspond and maintain contact with family members who are incarcerated in correctional institutions.
 (3)Except for emergency purposes, family members are not allowed to call people incarcerated in correctional institutions, and incarcerated persons are typically allowed to call family members and other pre-approved individuals only through facilities physically located on the premises of correctional institutions.
 (4)Inmate telephone and video service in correctional institutions often is limited to collect calling.
 (5)Regardless of whether the inmates’ calls are placed collect or through a debit account, the inmates’ family members typically pay for the calls, either through their telephone bills, in the case of collect calls received from inmates, or by making deposits directly into inmates’ debit accounts.
 (6)It is clear from various studies that maintaining frequent and meaningful communications between people who are incarcerated and family members is key to the successful social reintegration of formerly incarcerated individuals. Such contact reduces recidivism and facilitates rehabilitation, which in turn reduces crime and the future costs of imprisonment.
 (7)Frequent communication between incarcerated persons and family members is burdened, and in some cases, prevented, by excessive inmate telephone and video service rates. Excessive inmate telephone and video service rates thus weaken the family and community ties that are necessary for successful reentry into society by persons who were formerly incarcerated and the reduction in crime resulting from successful reentry.
 (8)Innocent citizens are paying excessive telephone and video service charges simply due to having a family member or loved one who is incarcerated.
 (9)The rates for calls from correctional institutions are some of the highest rates in the United States.
 (10)Information compiled by the Congress and the Federal Communications Commission shows that the high rates are due in part to the lack of competition between companies that provide long distance inmate telephone and video service to correctional institutions.
 (11)There are no competitive forces providing incentives for those carriers to lower prices or operate efficiently because, unlike the mass market, only one carrier is typically permitted to provide long distance inmate telephone and video service within each correctional institution.
 (12)High calling rates also are due in part to commissions that carriers pay to correctional institution administrators for the exclusive right to provide long distance inmate telephone and video service in a correctional facility. In some cases, such commissions can account for as much as 60 percent of the total revenues received from the use of prison payphones.
 (13)The collection of such commissions by correctional institution administrators and State departments of correction based upon interstate telecommunications revenues is a burden on interstate commerce.
 (14)Due to the lack of competition for telephone and video services within correctional institutions, families of people in prison, many of whom have low incomes, cannot choose the long distance carrier with the lowest calling rates and must pay the excessive rates charged by the carrier having the exclusive right to provide long distance service to the correctional institution from which the call originates.
 (15)The Commission has the expertise and authority to regulate inmate telephone and video service. Because parties to Commission rulemaking proceedings have raised issues regarding its authority to implement meaningful relief for excessive inmate telephone and video service rates, Congress finds it necessary and appropriate to reaffirm that the Commission has the authority to implement the types of relief set forth in this Act.
			3.Restrictions on the provision of inmate telephone and video service
 (a)DefinitionsSection 226(a) of the Communications Act of 1934 (47 U.S.C. 226(a)) is amended by adding at the end the following:
				
 (10)The term ancillary fee means any charge or fee that is imposed on a user of inmate telephone and video service in addition to the per-minute rate.
 (11)The term collect or collect call means a telephone call or video call from a person incarcerated in a correctional institution that is billed to the subscriber receiving the call.
 (12)The term commission means a fee or other payment by a provider of inmate telephone and video service to an administrator of a correctional institution, department of correction, or similar entity, based upon, or partly upon, inmate telephone and video service revenue.
 (13)The term debit account means the payment of inmate telephone and video service through a prepaid card or other account of an inmate, which can be accessed only through an access code, personal identification number, or similar identifier.
 (14)The term inmate telephone and video service means the provision of telephone and video service enabling persons incarcerated in correctional institutions to originate calls at payphones, telephones, or video kiosks that are designated for the personal use of inmates, regardless of whether the calls are collect, paid through a debit account, or paid through any other means.
 (15)The term provider of inmate telephone and video service means any common carrier that provides inmate telephone and video service or any other person determined by the Commission to be providing inmate telephone and video service..
 (b)RegulationsSection 226 of the Communications Act of 1934 (47 U.S.C. 226) is amended— (1)by redesignating subsection (i) as subsection (k); and
 (2)by inserting after subsection (h) the following:  (i)Regulation of inmate telephone and video service (1)In generalIn order to ensure that charges for inmate telephone and video service are just, reasonable, and nondiscriminatory, not later than 1 year after the date of enactment of the Family Telephone Connection Protection Act of 2017, the Commission shall adopt or continue in force (as the case may be) regulations on the use of inmate telephone and video service that—
 (A)prescribe variable maximum per-minute compensation rates depending on such factors as carrier costs, the size of the correctional facility served, and other relevant factors identified by the Commission;
 (B)prohibit per-call or per-connection charges; (C)require providers of inmate telephone and video service to offer both collect calling and debit account services;
 (D)address the payment of commissions by providers of inmate telephone and video service to administrators of correctional institutions, departments of correction, and similar entities by—
 (i)prohibiting such payments; or (ii)limiting commission payments;
 (E)require administrators of correctional institutions, departments of correction, and similar entities to allow more than 1 provider of inmate telephone and video service to provide interstate inmate telephone and video service at a correctional institution so that inmates have a choice of such providers; and
 (F)prohibit or substantially limit any ancillary fees imposed by a provider of inmate telephone and video service on a user of the service.
								(2)Scope
 (A)In generalThe regulations adopted by the Commission under this subsection— (i)shall be technologically neutral; and
 (ii)shall not jeopardize legitimate security and penological interests. (B)Impact on revenueTo the extent the regulations adopted by the Commission under this subsection reduce or eliminate the revenue derived by administrators of correctional institutions, departments of correction, and similar entities from the receipt of commissions, such effects of the regulations shall not be considered to be jeopardizing or otherwise affecting legitimate security or penological interests.
 (3)Periodic reviewThe Commission shall review, on a biennial basis, the regulations adopted under this subsection, including to determine whether any compensation rates established by the Commission should be modified.
 (4)State preemptionTo the extent that any State, local government, or private correctional facility requirements are inconsistent with the regulations of the Commission affecting or pertaining to inmate telephone and video service, including restrictions on the payment of commissions based upon inmate telephone and video service revenues or earnings, the regulations of the Commission on such matters shall preempt the State, local government, or private correctional facility requirements.
							(j)Inmate telephone and video service fully subject to sections 201, 205, 251, 252, and 276
 (1)In generalInmate telephone and video service shall be fully subject to the requirements of sections 201, 205, 251, 252, and 276.
 (2)RestrictionA provider of inmate telephone and video service may not block, refuse to carry, or otherwise degrade a call placed by an inmate on the grounds that the provider has no contractual or other arrangement with the local exchange carrier serving the intended recipient of the call or other communications service provider involved in any portion of the transmission of the call..
				